Judgment, Supreme Court, New York County (Frank S. Rossetti, J.), entered on July 16, 1984, reversed on the law and the facts, without costs or disbursements, and a new trial ordered solely on the issue of damages unless plaintiff, within 20 days after service upon his attorney of a copy of the order to be entered herein, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the judgment in his favor to $450,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs or disbursements.
After review of the record herein, the damages appear to us to be excessive to the extent indicated.
Appeal from the order of said court entered on May 31, *921984 granting defendant’s motion to set aside the jury verdict to the extent of ordering a new trial on the issue of damages unless plaintiff stipulates to reduce the verdict to $750,000 is dismissed as subsumed in the appeal from the aforesaid judgment, without costs. Concur — Murphy, P. J., Ross and Lynch, JJ. Milonas and Ellerin, JJ., dissent in part in a memorandum by Milonas, J.